This action came into this court on a petition in error to the municipal court of the city of Cleveland. In that court Samuel C. Lind, M.D., brought an action against Henry Zeisel to recover for certain medical services that were performed for and on behalf of the daughter of the defendant. At the time these services were rendered the daughter was about 24 years old, but lived at home with her father, the defendant. It seems that she was taken ill at home, and her mother called the doctor. He at once ordered her to the hospital, where he performed an operation. Subsequently she returned to her father's home, and later was again taken to the hospital, where the doctor performed another operation. Suit is brought to recover for the services thus rendered.
Nothing was ever said by anybody as to the payment for these services until after the second operation was performed, and then the doctor apparently became anxious to know where he was to get his money, and spoke to the father and the mother, whereupon both disclaimed any financial responsibility. The daughter not having paid this bill, the doctor brought this suit to recover.
In the trial of the action judgment was rendered against the doctor, and error is prosecuted to this court.
We have gone over this record, and have heard the arguments of counsel, and can see no error in this record that would warrant us in reversing it. *Page 441 
We learn from the record that the daughter was more than 21 years of age, and that the father and mother were under no legal obligation to support her, or to be responsible for her medical attendance. There is nothing in this record to show that they requested the doctor to serve her, and, if there was, there was no promise afterwards to pay this bill. It is true that the father might be made responsible, but it is necessary to prove a contract, either express or implied. It would be much better to prove an express contract. Of course, if the father had requested the doctor to perform this service, and subsequently promised to pay, although there was no liability in the first instance, the prior request would have been sufficient to support his promise to pay, and he could have been held responsible, but nothing of that kind appears in the record. It does not appear that the father even knew that this doctor was to be called. There is nothing in the record to show that he acquiesced in it or paid anything on it thereafter.
It is true the record shows that the hospital bills had been paid by the mother, and that she had borrowed the money to pay for them. Even if she paid them with her own money, it would not necessarily mean that she would be responsible for the doctor's bills.
We think the law is clear that, in order to hold the father in this case, there must be a promise, express or implied. We find neither in this record, and the judgment will be affirmed.
Judgment affirmed.
SULLIVAN, P.J., and LEVINE, J., concur. *Page 442